UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2245



ELDER A. RUIZ-TOVAR,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-350-312)


Submitted:   June 21, 2006                 Decided:    July 20, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michele Pistone, VILLANOVA SCHOOL OF LAW, Villanova, Pennsylvania,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Michelle Gorden Latour, Assistant Director, Margaret Perry, Senior
Litigation Counsel, Shahira M. Tadross, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elder      Antonio    Ruiz-Tovar,       a   native    and    citizen     of

Guatemala,    petitions    for    review      of   the   Board   of     Immigration

Appeals’ (“Board”) order adopting the immigration judge’s decision

denying Ruiz-Tovar’s applications for asylum and withholding from

removal.   Ruiz-Tovar contends he suffered past persecution and has

a well founded fear of persecution as a result of his membership in

the particular social group of persons with intimate knowledge of

the Pata-Cuta drug ring and who are perceived as disloyal and

untrustworthy    by    members    of   that    organization.           We   deny   the

petition for review.

           The INA authorizes the Attorney General to confer asylum

on any refugee.       8 U.S.C. § 1158(a) (2000).          It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”               8 U.S.C. § 1101(a)(42)(A)

(2000).

           An applicant can establish refugee status based on past

persecution     on    account    of    a   protected      ground.           8   C.F.R.

§ 1208.13(b)(1) (2005). “An applicant who demonstrates that he was

the subject of past persecution is presumed to have a well-founded

fear of persecution.” Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th

Cir. 2004).      Without regard to past persecution, an alien can


                                       - 2 -
establish a well-founded fear of persecution on a protected ground.

Id., 371 F.3d at 187.        An applicant has the burden of demonstrating

his   eligibility      for   asylum.     8     C.F.R.    §   1208.13(a)      (2005);

Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).

           A    determination     regarding      eligibility      for    asylum    or

withholding of removal is conclusive if supported by substantial

evidence   on    the     record   considered       as    a     whole.        INS   v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                     To the extent the

Board’s decision was based on a legal determination, review is de

novo. Castillo-Arias v. U.S. Atty. Gen., 446 F.3d 1190, 1195 (11th

Cir. 2006).

           The Board has defined a “persecution on account of

membership in a particular social group” within the meaning of the

INA to mean “persecution that is directed toward an individual who

is a member of a group of persons all of whom share a common,

immutable characteristic . . . one that the members of the group

either cannot change, or should not be required to change because

it is fundamental to their individual identities or consciences.”

Matter of Acosta, 19 I. & N. Dec. 211, 233-34 (B.I.A. 1985),

overruled on other grounds by Matter of Mogharrabi, 19 I. & N. Dec.

439 (B.I.A. 1987).

           The    phrase      “particular       social       group”     is   without

definition.      If the statute is silent or ambiguous as to the

definition of particular social group, the Board’s interpretation


                                       - 3 -
of the statute will govern if it is reasonable.             See Chevron v.

Natural Res. Def. Council, Inc., 467 U.S. 837, 843 (1984); see also

Asika v. Ashcroft, 362 F.3d 264, 268-69 (4th Cir. 2004).

              We find the Board’s finding that Ruiz-Tovar did not

belong   to    a   particular   social   group   for   asylum   purposes   was

reasonable.        We further find substantial evidence supports the

Board’s findings that even if Ruiz-Tovar was the member of a

particular social group, he did not show past persecution or a

well-founded fear of persecution.

              Accordingly,   we   deny   the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                    - 4 -